Citation Nr: 1442215	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.
 
3.  Entitlement to service connection for left ear otosclerosis. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss.  The hearing loss claim has been bifurcated to better reflect the medical evidence of record.  The otosclerosis claim has been added to the issues on appeal as it is raised by the evidence of record.

In a November 2011 VA Form 9, the Veteran requested a Decision Review Officer (DRO) hearing.  However, in a July 2012 VA Form 21-4138, the Veteran's representative indicated that an informal conference would satisfy the Veteran's request for a DRO hearing.  An informal conference was held in August 2012.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e)(2013).

The issues of entitlement to service connection for left ear hearing loss and left ear otosclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current hearing loss and service weighs against the claim.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  By way of a February 2011 letter, VA notified the Veteran of the information and evidence need to substantiate his claim before the RO's initial adjudication of the claim in April 2011.  Accordingly, the Board finds that VA satisfied its duty to notify.  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of service treatment records (STRs), VA treatment records, and private treatment records.  In May 2011, the RO requested copies of medical records from the Social Security Administration (SSA).  Later that month, the SSA indicated that the records were unavailable and had been destroyed.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in March 2011 (with August 2012 addendum) and March 2013.  The Board finds that no further notice or assistance is required.

II.  Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.  The Veteran currently has right ear sensorineural hearing loss.

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he was exposed to noise while working as a cargo handler in service.  His military occupational specialty (MOS), cargo handler, has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Thus, the Board concedes that the Veteran was exposed to acoustic trauma during service.

Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of hearing loss.  The August 1986 induction examination contains an audiogram with the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15

The March 1970 separation examination contains an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
20
20

The Veteran received normal clinical evaluations of his ears during those examinations.

VA audiological examinations conducted in March 2011 and March 2013 demonstrate hearing loss that meets the requirements of 38 C.F.R. § 3.385.  The Veteran gave a history of in-service noise exposure that included working as a cargo handler.  He had worked as a brick mason before and after service.  He also reported post-service recreational hunting with the use of hearing protection.  The examiners opined that that the Veteran's right ear hearing loss "is less likely as not" caused by or related to his active duty noise exposure.  The examiners noted that hearing was within normal limits upon induction and separation.  They explained that the medical literature does not support delayed onset hearing loss after noise exposure.  In addition, the March 2013 VA examiner determined that post-service noise exposure "is the likely cause" of the Veteran's hearing loss.

As the first evidence of hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  

The only competent medical opinions to address the relationship between the Veteran's current hearing loss and his service, that of the March 2011 and March 2013 VA examiner, found that this condition was not related to his period of service.  The Board finds the VA examiners' opinions competent and probative of the matter under consideration.  They are based on a review of the claims file and consideration of both lay and medical evidence, and contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to acoustic trauma, and his current right ear hearing loss.

The Board has considered the Veteran's assertion that there is a causal relationship between his service and his hearing loss, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran submitted to a VA ENT examination in May 2013.  The examiner diagnosed otosclerosis and opined that this disability is not caused by or related to the Veteran's service.  No rationale was provided with respect to this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board notes that otosclerosis as a disease can be considered to be hereditary.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c); 38 C.F.R. § 4.9 (2013).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service, or where it preexisted service but was aggravated or worsened beyond its normal progression as a result of service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The precise nature of the Veteran's otosclerosis is unclear.  Accordingly, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions include whether the currently diagnosed otosclerosis is a congenital disease or defect or whether it is an acquired disability that underwent a permanent aggravation during the Veteran's active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, another examination and opinion is necessary on remand.

The Veteran has also been diagnosed with left ear mixed hearing loss.  See March 2011 VA Examination Report and March 2013 VA Disability Benefits Questionnaire (DBQ).  Both VA examiners provided a negative nexus opinion with respect to this condition.  However, a November 2005 VA otolaryngology record appears to indicate that the conductive portion of the Veteran's left ear hearing loss is related to the otosclerosis.  The claim of entitlement to service connection for left ear hearing loss is thus inextricably intertwined with the claim of entitlement to service connection for otosclerosis.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the otosclerosis claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA ENT examination.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  Following a review of the claims file, the examiner should provide the following opinions and support each opinion with a medical rationale or explanation:

(a) Is the Veteran's otosclerosis a congenital defect or a hereditary disease?  

(b) If the otosclerosis is a congenital defect, is it at least as likely as not, i.e. a 50 percent probability or greater, that it was subject to a superimposed disease or injury during active service, to include the conceded in-service noise exposure?

(c) If the otosclerosis is a hereditary disease, is it at least as likely as not, i.e. a 50 percent probability or greater, that it was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active service, to include the conceded in-service noise exposure?

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2. Then, readjudicate the claims on appeal, to include the claim of service connection for left ear hearing loss.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


